             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


BRIAN    D. SWANSON and MICHELE
                                              ★
D. SWANSON,
                                             *



        Plaintiffs,
                                             *



             V.                               *             CV 118-196
                                              *


                                              *
UNITED STATES OF AMERICA,
                                              *



        Defendant.




                                      ORDER




     Before       the   Court   are    (1)    Plaintiffs'     motion      for   judicial

notice (Doc. 17) and (2) Defendant's motion to dismiss Plaintiffs'

complaint pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6) (Doc. 20).               This case is essentially the same as

another    case    Plaintiff     Brian       D.   Swanson    filed   in    this   Court,

Swanson v. United States, No. 119-013, United States District Court

for the Southern District of Georgia, Augusta Division (''Swanson

2019 Case").        The Court highlights the few distinctions between

the cases.


        First, Michele D. Swanson is named as a party to this action.

(Compl., Doc. 1.)        Second, this action concerns tax years 2013 and

2014 whereas the Swanson 2019 Case involved tax                      years 2016 and

2017.     (Compare Compl., at 4-7, with Swanson 2019 Case, Compl.,

Doc. 1, at 4-7.)        Third, the complaint seems to indicate Plaintiff
correctly filed returns for tax          years 2013 and 2014 then later

amended them based upon his argument that his salary is not income.

(Compl., at 5-6.)    Other than these differences, Plaintiff's legal

theory is the same; his motion for judicial notice is the same,

excluding one additional "fact" in the Swanson 2019 case; and the

Government's motion to dismiss relies on the same legal principles.

(Compare Docs. 1, 17, 20, with Swanson 2019 Case Docs. 1, 10, 11.)

The factual differences between the two cases do not distinguish

the present case from the legal analysis the Court undertook in

its Order dismissing the Swanson 2019 Case.             The Court need not

regurgitate that analysis and hereby adopts its reasoning as set

forth in Swanson v. United States, No. 119-013 (S.D. Ga. May 3,

2019) (Doc. 15).

     For these reasons, IT IS ORDERED that Plaintiff's motion for

judicial notice     (Doc.    17) is DENIED   and     Defendant's motion to

dismiss (Doc. 20) is GRANTED.       The Clerk is DIRECTED to TERMINATE

all pending motions and deadlines, if any, and CLOSE this case.

     ORDER   ENTERED    at    Augusta,    Georgia,    this         day   of

September, 2019.


                                   JA RAND^HALL, >CHlEF JUDGl
                                   UNIT00-^ATES DISTRICT COURT
                                   SQi^Em DISTRICT OF GEORGIA
